Case: 20-40332      Document: 00515896409         Page: 1    Date Filed: 06/11/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-40332                          June 11, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Arnoldo Antonio Vasquez,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CV-101


   Before Owen, Chief Judge, and Jolly and Dennis, Circuit Judges.
   Per Curiam:
          Arnoldo Antonio Vasquez, a former Salvadorian military officer, is
   now a naturalized American citizen. Based on his role in extrajudicial killings
   and a subsequent cover-up occurring during armed conflict in El Salvador,
   the government seeks to revoke his citizenship, that is, to denaturalize him.
   The district court conducted a three-day bench trial and declined to cancel
   Vasquez’s American citizenship. The district court erred. Although he may
   have refused to actually shoot civilians, we find that the former officer
   “assisted” and “participated in the commission of” extrajudicial killings
   during the Salvadorian Civil War, rendering him statutorily ineligible to
Case: 20-40332         Document: 00515896409                Page: 2       Date Filed: 06/11/2021




                                           No. 20-40332


   assume the “high privilege” of American citizenship.                               8 U.S.C.
   § 1182(a)(3)(E)(iii); Chaunt v. United States, 364 U.S. 350, 357 (1960) (Clark,
   J., dissenting). We therefore REVERSE and REMAND.
                                                 I.
           Arnoldo Antonio Vasquez served as an officer in the Salvadorian
   military during the brutal civil war that took place in El Salvador between
   1980 and 1991.1 On September 20, 1988, Vasquez’s superiors gave Vasquez
   the names and addresses of alleged members of a rebel group to capture near
   the town of San Sebastian. Armed and ready, Vasquez and his soldiers
   traveled to the town and did as they were told.
           After the alleged rebels had been captured, a major who was second-
   in-command of the entire battalion ordered one of the detainees to be killed.
   Two of Vasquez’s superiors refused to comply with the order and requested
   it in writing because they believed it to be illegal. The major then skipped
   over these intermediate officers and contacted Vasquez directly, repeating
   his order and stating he would come to San Sebastian to “conduct an
   investigation.” Vasquez testified that at this point, he knew the major
   planned to kill all of the detainees and had no intention of conducting an
   investigation. This understanding was further confirmed by the fact that the
   major had also ordered one of the detainees to be dressed in black clothing so
   that he would appear to be a member of a rebel group.
           Knowing that the major was coming and planned to execute the
   detainees, Vasquez nevertheless had his soldiers dress one of the detainees
   in black clothes. The major arrived, ordered the capture of additional
   individuals, and then ordered all of the detainees to be executed—ten


           1
             For the most part, the facts of this case are not in dispute, and we fully rely on the
   district court’s findings.




                                                  2
Case: 20-40332       Document: 00515896409         Page: 3   Date Filed: 06/11/2021




                                    No. 20-40332


   innocent civilians in total. Vasquez’s soldiers proceeded to kill the detainees
   by staging a fake ambush: they lined up the detainees in a road, set off
   explosives and fired their weapons to make battle noises (and seriously
   wound the detainees), and then finished off the detainees at point-blank
   range.
            Vasquez, without corroborating evidence, claims that he refused to
   comply with the major’s order to participate in the staged ambush. But
   Vasquez admits that he saw his soldiers preparing for the staged ambush,
   knew it was happening, and was relatively close by as the detainees were
   murdered.
            After the killings, the major instructed Vasquez to say that the
   detainees had been killed during a skirmish following an ambush, which was
   a lie. Vasquez repeated this lie to his soldiers to make sure that they knew
   the cover-up story. He repeated this lie again to a Salvadorian military
   commission charged with investigating the incident, which had come to be
   known as the San Sebastian Massacre. Eventually, when Vasquez found out
   that he was to be blamed for the massacre, he told the commission the truth.
            Investigative proceedings continued for several years before the
   military commission and in Salvadorian courts. Vasquez was first identified
   as having potentially carried out the killings alongside his men but was later
   acquitted by a court of the crime of intentional homicide. An appellate court
   upheld his acquittal. During this time, however, the Salvadorian military
   continued to threaten and murder potential witnesses, and even judges, to
   prevent civilian courts from holding the military accountable. After the civil
   war ended, the United Nations Commission on the Truth for El Salvador
   specifically found that Vasquez transmitted the major’s order to “designate
   some soldiers to finish off the victims” of the massacre. It further found that




                                         3
Case: 20-40332      Document: 00515896409          Page: 4    Date Filed: 06/11/2021




                                    No. 20-40332


   he “provided the necessary materials to activate” the explosives that were
   used in the fake ambush.
          Over a decade after the massacre, Vasquez applied and was approved
   for a visa to come to this country. Several years after that, in 2004, he sought
   to become a naturalized American citizen. His application was approved, and
   in January 2005, Vasquez took the oath of allegiance and became a United
   States citizen. But in 2017, the government brought this denaturalization suit
   against Vasquez, alleging that he failed to meet statutory requirements for
   citizenship at the time of his naturalization and that he procured his
   citizenship illegally. After a three-day bench trial, the district court found
   that the government had not met its burden of proof. The government
   appeals.
                                         II.
          The Constitution authorizes Congress to “establish a uniform Rule of
   Naturalization.” U.S. CONST. art. I, § 8, cl. 4. That power bestows the
   ability to create rules regarding both the requirements for citizenship and the
   potential consequences for failing to meet those requirements—even if
   discovered after citizenship has already been conferred. See United States v.
   Mandycz, 447 F.3d 951, 956 (6th Cir. 2006) (Sutton, J.). These consequences
   include denaturalization.
          Congress has stated that “[n]o person” may become a citizen “unless
   such applicant . . . has been and still is a person of good moral character.” 8
   U.S.C. § 1427(a)(3). A person cannot “be regarded as, or found to be, a
   person of good moral character” if that person “at any time” has
   “committed, ordered, incited, assisted, or otherwise participated in the
   commission of . . . any extrajudicial killing.” 8 U.S.C. § 1101(f)(9); 8 U.S.C.
   § 1182(a)(3)(E)(iii). Lest the meaning of “extrajudicial killing” be unclear,
   Congress defined the term as “a deliberated killing not authorized by a




                                          4
Case: 20-40332      Document: 00515896409            Page: 5   Date Filed: 06/11/2021




                                      No. 20-40332


   previous judgment pronounced by a regularly constituted court affording all
   the judicial guarantees which are recognized as indispensable by civilized
   peoples.” Torture Victim Protection Act of 1991, Pub. L. No. 102-256,
   § 3(a), 106 Stat. 73, 73 (1992).
          For over a century, the Supreme Court has recognized that “no alien
   has the slightest right to naturalization unless all statutory requirements are
   complied with.” United States v. Ginsberg, 243 U.S. 472, 475 (1917). If a
   person manages to become a citizen despite not meeting Congress’s
   requirements, his citizenship is “illegally procured.” Id. And since “every
   certificate of citizenship must be treated as granted upon condition that the
   government may challenge it,” the government may “demand [the]
   cancellation” of illegally procured citizenship that was not “issued in
   accordance with [Congress’s] requirements.” Id.
          The authorization and procedures for revoking a naturalized
   American’s citizenship who failed to comply with congressionally imposed
   conditions for acquiring that citizenship are found in 8 U.S.C. § 1451(a). This
   statute empowers the government to initiate a civil suit to “revok[e] and set[]
   aside” any order admitting a person as a citizen and “cancel [his] certificate
   of naturalization” if proven that his citizenship was “illegally procured.” 8
   U.S.C. § 1451(a); Fedorenko v. United States, 449 U.S. 490, 506 (1981). As
   described above, “a naturalized citizen’s failure to comply with the statutory
   prerequisites for naturalization renders his certificate of citizenship revocable
   as ‘illegally procured’ under 8 U.S.C. § 1451(a).” Id. at 514.
          A denaturalization suit, however, is not “an ordinary civil action since
   it involves an important adjudication of status.” Schneiderman v. United
   States, 320 U.S. 118, 160 (1943). To take away a person’s American
   citizenship is an “extraordinarily severe” penalty: “[d]enaturalization
   consequences may be more grave than consequences that flow from




                                           5
Case: 20-40332      Document: 00515896409          Page: 6    Date Filed: 06/11/2021




                                    No. 20-40332


   conviction for crimes.” Klapprott v. United States, 335 U.S. 601, 611–12
   (1949). Because “[r]ights once conferred should not be lightly revoked,” the
   government must meet an “exacting standard” to denaturalize a citizen,
   proving its charges by “clear, unequivocal, and convincing evidence.” Id. at
   612; Schneiderman, 320 U.S. at 125. This burden is “substantially identical
   with that required in criminal cases” because the “objective sought” and the
   “gravity of the consequences” are not “so different as to justify adoption of
   a different standard.” Kungys v. United States, 485 U.S. 759, 770–71 (1988);
   Klapprott, 335 U.S. at 612. The facts and the law should be construed “as far
   as is reasonably possible” in favor of the citizen. Schneiderman, 320 U.S. at
   122.
                                         III.
          We thus come to the central question: whether Vasquez, in
   connection with the San Sabastian Massacre, “committed, ordered, incited,
   assisted, or otherwise participated in the commission of” an extrajudicial
   killing? If the government has satisfied this standard by “clear, unequivocal,
   and convincing evidence,” then Vasquez cannot be, as statutorily defined, a
   “person of good moral character” who has met congressionally prescribed
   requirements for citizenship.      His citizenship was therefore “illegally
   procured” and can be revoked.
          We agree with the district court that the San Sebastian Massacre
   constitutes an extrajudicial killing as defined in the statute. But the question
   we focus on is whether Vasquez “assisted” or “otherwise participated” in
   the massacre.
          We begin, of course, with the text. Construing the facts “as far as
   reasonably possible” in favor of Vasquez, it does not appear that he
   “committed,” “ordered,” or “incited” the killings in San Sebastian. 8
   U.S.C. § 1182(a)(3)(E)(iii). The statute, however, goes further to encompass




                                          6
Case: 20-40332        Document: 00515896409          Page: 7   Date Filed: 06/11/2021




                                      No. 20-40332


   actors who “assisted” or “otherwise participated” in extrajudicial killings.
   Id. Looking to the meaning of these terms at the time of the statute’s
   enactment, “assist” was defined “to give support or aid” or “to give usually
   supplementary support or aid to”; the definition of “participate” was “to
   take part” or “to have a part or share in something.” Assist, MERRIAM-
   WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 2001); Participate,
   MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 2001). These
   broad terms implicate a wide range of conduct beyond actually committing
   the crime, especially since “participate” is modified by “otherwise”—“in a
   different way or manner,” “in different circumstances,” or “in other
   respects.”    Otherwise, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY
   (10th ed. 2001).
          Caselaw supports this understanding. Although the Supreme Court
   has not yet addressed this language in the context of this statute, “laws
   dealing with the same subject . . . should if possible be interpreted
   harmoniously.” ANTONIN SCALIA & BRYAN A. GARNER, READING LAW:
   THE INTERPRETATION OF LEGAL TEXTS 252 (2012).                       In a key
   denaturalization case, the Court addressed the meaning of “assist[ing]” in
   the persecution of civilians, another statutory bar to naturalization:
          [A]n individual who did no more than cut the hair of female
          inmates before they were executed cannot be found to have
          assisted in the persecution of civilians. On the other hand,
          there can be no question that a guard who was issued a uniform
          and armed with a rifle and a pistol, who was paid a stipend and
          was regularly allowed to leave the concentration camp to visit
          a nearby village, and who admitted to shooting at escaping
          inmates on orders from the commandant of the camp, fits
          within the statutory language about persons who assisted in the
          persecution of civilians.



                                           7
Case: 20-40332      Document: 00515896409          Page: 8   Date Filed: 06/11/2021




                                    No. 20-40332


   Fedorenko, 449 U.S. at 514 n.33. Circuit courts have often if not uniformly
   turned to this descriptive language as a starting point to elucidate the term
   “assistance” as used in other immigration statutes: for example, when
   considering asylum or denaturalization for former persecutors.            The
   “persecutor bar” to asylum prohibits those who “ordered, incited, assisted,
   or otherwise participated” in the persecution of others “on account of race,
   religion, nationality, membership in a particular social group, or political
   opinion” from being granted asylum. See 8 U.S.C. § 1158(b)(2)(A)(i); Chen
   v. U.S. Atty. Gen., 513 F.3d 1255, 1258–59 (11th Cir. 2008) (collecting cases).
   Applying the language in Fedorenko, these courts have held that determining
   whether a person “assisted” or “participated” is a “particularized, fact-
   specific inquiry into whether the applicant’s personal conduct was merely
   indirect, peripheral, and inconsequential association or was active, direct and
   integral.” Chen, 513 F.3d at 1258–59.
          Thus, in other asylum and denaturalization cases, detaining,
   searching, and interviewing two Jews escaping from the Nazis was deemed
   “assisting” in persecution, as was serving as an editor of an anti-Semitic
   periodical. United States v. Dailide, 227 F.3d 385, 392, 398 (6th Cir. 2000);
   United States v. Koreh, 59 F.3d 431, 436 (3d Cir. 1995) (denaturalization
   cases). Of particular similarity to the case at hand, being armed and present
   when civilians were thrown into a pit and murdered also was considered
   “assistance.” United States v. Reimer, 356 F.3d 456, 459 (2d Cir. 2004)
   (Sotomayor, J.) (denaturalization case). Taking custody of and transporting
   innocent civilians to places where it was known they would be beaten and
   abused—or serving as a translator during interrogation marked by torture—
   also qualified as “assistance or participation in” persecution. Miranda
   Alvarado v. Gonzales, 449 F.3d 915, 928–29 (9th Cir. 2006); Singh v.
   Gonzales, 417 F.3d 736, 740 (7th Cir. 2005) (asylum cases). In short, caselaw
   is uniform in its assessment that this standard “does not require actual




                                           8
Case: 20-40332      Document: 00515896409           Page: 9   Date Filed: 06/11/2021




                                     No. 20-40332


   ‘trigger-pulling’”; the defendant need not engage “in the commission of
   physical atrocities” to be found to have “assisted” or “participated” in
   them. Miranda Alvarado, 449 F.3d at 927; Koreh, 59 F.3d at 442.
          Here, Vasquez is more similar to Fedorenko’s hypothetical guard than
   the hypothetical barber. His undisputed conduct—capturing those who were
   killed, continuing to detain them knowing their deaths were imminent,
   waiting nearby while they were executed, and taking action to hide what truly
   happened—was not “merely indirect, peripheral, and inconsequential
   association” with the killings, but was “active, direct, and integral” to the
   civilians’ deaths. Although, on his version of the facts, he did not engage in
   “trigger-pulling,” he was involved enough to be considered one who assisted
   or otherwise participated in the killings.
          Nor does Vasquez’s refusal to actually pull the trigger on those
   murdered absolve him. In Xie v. I.N.S., the Second Circuit was confronted
   with a similar issue in the context of the asylum persecutor bar. Xie v. I.N.S.,
   434 F.3d 136, 138 (2d Cir. 2006) (asylum case). Before coming to America,
   Xie had driven captive women to forced abortions carried out by the Chinese
   government. Id. But on one occasion, because no guard was present, he
   released a woman who pled for her freedom. Id. at 143. The court held that
   “nothing in the governing statutes or case law” allows “redemptive
   behavior” to “serve as a basis for us to conclude” that the persecutor “was
   thereby relieved . . . of the consequences of his having previously assisted in”
   persecution. Id. at 143–44. Similarly, the fact that Vasquez refused to shoot
   the prisoners does not relieve him of the fact that he assisted and participated
   in their deaths in other ways.
          Finally—and although not by any means dispositive—the statute’s
   legislative history also provides another data point indicating a broad reading
   of the terms at issue. The language interpreted here was added as part of the




                                          9
Case: 20-40332     Document: 00515896409           Page: 10    Date Filed: 06/11/2021




                                    No. 20-40332


   Anti-Atrocity Alien Deportation Act, which was “intended to close
   loopholes in U.S. immigration laws that have allowed aliens who have
   committed serious forms of human rights abuses abroad to enter and remain
   in the country”; its purpose was to “expand the grounds for inadmissibility
   and removability to cover aliens who have engaged abroad in acts of . . .
   extrajudicial killing.” S. REP. NO. 108-209, at 1–2 (2003). In discussing
   § 1182(a)(3)(E)(iii), the legislative history makes clear that “[t]he statutory
   language—‘committed, ordered, incited, assisted, or otherwise participated
   in’—is intended to reach the behavior of persons directly or personally
   associated with the covered acts. . . . Attempts and conspiracies to commit
   these crimes are encompassed in the ‘otherwise participated in’ language.”
   Id. at 10. While the legislative history is not part of the statute and is most
   certainly not the law, Vasquez was “personally associated” with the murders
   at San Sebastian. And he was part of the conspiracy that undertook the
   killings and sought to cover them up.
          In sum, dictionary definitions, caselaw, and legislative history point to
   an inescapable conclusion regarding the terms “assisted” and “participated
   in”: they cover a broad range of conduct—including Vasquez’s actions.
   Vasquez captured the innocent civilians who were killed. He had his men
   dress one of them in black to facilitate the ruse the major attempted to use to
   blame the killings on the rebels. He kept them detained knowing their
   unlawful deaths were imminent. And he thoroughly helped with the cover-
   up and coached others to do the same. These actions—undisputed by the
   parties—show that Vasquez assisted and participated in the extrajudicial
   killing of ten Salvadorians at San Sebastian. He therefore was not a person of
   good moral character, was not eligible to become a citizen, and illegally
   procured his citizenship. And because the government has proved this by
   “clear, unequivocal, convincing evidence”—again, we rely only on facts
   undisputed in the record—Vasquez’s certificate of naturalization must be




                                           10
Case: 20-40332    Document: 00515896409          Page: 11   Date Filed: 06/11/2021




                                  No. 20-40332


   canceled, and the order admitting him as a citizen must be revoked and set
   aside. The judgment is REVERSED and VACATED, and the case is
   REMANDED for entry of judgment consistent with this opinion.
      REVERSED, VACATED, and REMANDED for entry of judgment.




                                       11